Citation Nr: 1820897	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  12-29 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial rating higher than 20 percent for left knee degenerative arthritis prior to June 14, 2016, and a rating higher than 30 percent for left knee total replacement from September 1, 2017.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service in the U.S. Marine Corps from October 1965 to October 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which granted service connection for left knee degenerative arthritis and assigned a 20 percent rating effective June 29, 2010.

The Veteran and his wife testified before the undersigned Veterans Law Judge at a Travel Board hearing in April 2016.  The Board then remanded the claim for additional development in September 2016.  In a November 2016 rating decision, the RO granted a 100 percent rating for the Veteran's left knee total replacement effective June 14, 2016.  Subsequent rating decisions established a 30 percent rating effective from September 1, 2017.

In a March 2017 notice of disagreement, the Veteran took issue with VA's decision "to not pay left knee replacement compensation back to November 2016."  It is not entirely clear what the Veteran is referring to since his 100 percent rating for the left knee replacement was effective from June 2016.  Nevertheless, this was interpreted by the RO as a claim for an earlier effective date for the grant of the 100 percent rating for a left knee replacement.  However, this is not actually a claim for an earlier effective date.  Rather, the Veteran is seeking the appropriate rating for his left knee replacement during the period on appeal, which is part of his increased rating claim.



	(CONTINUED ON NEXT PAGE)


FINDINGS OF FACT

1.  Prior to May 31, 2016, extension was not limited to 20 degrees.  On that date, extension limited to 20 degrees was shown.

2.  From September 1, 2017, left knee replacement residuals are manifested by intermediate residuals of weakness, pain or limitation of motion.


CONCLUSIONS OF LAW

1.  Prior to May 31, 2016, the criteria for an initial rating higher than 20 percent for left knee degenerative arthritis have not been met.  From that date through June 13, 2016, the criteria for a 30 percent rating have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5261 (2017).

2.  From September 1, 2017, the criteria for an initial rating higher than 30 percent for a left knee replacement have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5055 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2017).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, present level of disability is the primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings (the assignment of different disability ratings at different times over the life of the claim) are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App 119 (1999).

I.  Before June 14, 2016

Prior to June 14, 2016, the Veteran was assigned a 20 percent rating for his left knee degenerative arthritis under Diagnostic Code (DC) 5261, which provides a 20 percent rating if extension is limited to 15 degrees, a 30 percent rating if limited to 20 degrees, and a 40 percent rating if limited to 30 degrees.

VA examinations from March 2011 and November 2011, as well as outpatient treatment records from June 2012 and May 2016, recorded extension as 18 degrees, 15 degrees, 5 degrees, and 12 degrees.  Some of these measurements factor in repetitive testing and the onset of pain.  Nevertheless, they are all less than 20 degrees and therefore do not meet the criteria for a rating higher than 20 percent.  However, VA records from May 31, 2016, reflect extension of 20 degrees, and therefore a 30 percent rating is warranted from that date through June 13, 2016.  A higher 40 percent rating is not appropriate as extension was not limited to 30 degrees.

DC 5260 provides a 10 percent rating where knee flexion is limited to 45 degrees.  The above evidence, as well as VA records from August 2010, reflects flexion measurements of 115 degrees, 90 degrees, 70 degrees, 110 degrees, 110 degrees, and 120 degrees.  Again, some measurements include the onset of pain and repetitive testing.  Nevertheless, flexion limited to just 45 degrees was not shown at any time during this period and therefore a separate rating under DC 5260 is not appropriate.

DC 5257 addresses lateral instability or recurrent subluxation.  Under this code, a 10 percent rating is assigned for slight recurrent subluxation or lateral instability.  A 20 percent rating is warranted for moderate subluxation or instability.  A maximum 30 percent rating is warranted for severe subluxation or instability.  Descriptive terms such as "slight," "moderate," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are equitable and just.  38 C.F.R. § 4.6.

The August 2010 VA records and March 2011 VA examination noted that knee stability was normal.  Although stability could not be tested during the November 2011 VA examination, there was no history of subluxation or dislocation and functional loss due to instability of station.

Additional VA records from June 2012 show the Veteran reported knee buckling.  However, in September 2012, he specified that he felt pain radiating from his back down his left leg, and that he felt pain in his hip when his knee buckled.  It was noted that he had poor control of the left foot due to numbness extending halfway up his leg.  The diagnostic impression was low back pain with left radiculopathy.  In light of this finding, as well as the previous assessments of normal knee stability, the Board finds that the reported buckling was not associated with his service-connected left knee condition and therefore not subject to a rating under DC 5257.

As there is no evidence of any ankylosis, locking, impairment of the tibia and fibula, or genu recurvatum, DCs 5256, 5258, 5259, 5262, and 5263 are not applicable to this period.

Finally, as noted above, the Veteran suggested that compensation for his left knee replacement was warranted prior to June 14, 2016.  However, the evidence clearly reflects that this was the date of his knee replacement surgery.  There is no basis to assign a rating under the DC applicable to knee replacements prior to June 14, 2016.

II.  From September 1, 2017

From June 14, 2016 to August 31, 2017, the Veteran was assigned a 100 percent rating for his left knee replacement under DC 5055.  From September 1, 2017, he is assigned a 30 percent rating.

DC 5055 provides criteria for rating knee disabilities that require knee replacement surgery.  Under those criteria, a 100 percent disability rating is assigned for one year following the surgery.  Thereafter, the disability is to be rated as being no less than 30 percent disabling, but may be assigned a higher disability rating on the basis of demonstrated residual weakness, pain, or loss of motion consistent with the criteria under DCs 5256 (ankylosis), 5261 (limitation of extension), or 5262 (impairment of tibia and fibula).  A 60 percent disability rating may also be assigned where the post-surgery evidence shows chronic residuals consisting of severe painful motion or weakness in the affected extremity.

The Veteran underwent a VA examination in October 2017.  Range of motion was 0 degrees extension to 90 degrees of flexion with no change on repetitive testing.  Pain was noted at rest and non-movement, but did not cause functional loss.  There was no pain with weight-bearing and no objective evidence of pain on palpation of the knee.  The examiner noted that pain and weakness would limit functional ability with repeated use over time and during flare-ups, though this could not be expressed in terms of specific ranges of motion.  Left knee strength was 4/5 and stability was normal.  The examiner assessed the knee replacement residuals as intermediate degrees of weakness, pain or limitation of motion.

Based on the above, a rating higher than 30 percent is not warranted for this period.  The Veteran's documented range of motion is not compensable under DCs 5260 or 5261, nor is there any ratable instability under DC 5257.  The recorded knee strength of 4/5 and findings of pain and weakness only with repeated use over time or flare-ups is also consistent with the examiner's assessment that knee replacement residuals were manifested by intermediate degrees of weakness, pain or limitation of motion, which fit squarely with the criteria for the assigned 30 percent rating.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record with respect to the right knee.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

An initial rating higher than 20 percent for left knee degenerative arthritis is denied prior to May 31, 2016.

From May 31, 2016, to June 13, 2016, an initial 30 percent rating for left knee degenerative arthritis is granted.

An initial rating higher than 30 percent for left knee replacement is denied from September 1, 2017.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


